Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Claims
The claims 1-7 and 16-28 are allowed.  Specifically, the independent Claim 1 is allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claims. 
Reasons for allowance
Regarding prior art, Claims 1 and 19. Though the prior arts teach, the prior arts fail (see PTO 892 & IDS) to further teach or suggest a combination, specifically 
Claim 1: “allocating, with a signal routing circuit, a first portion of the plurality of samples of the signal to a first signal analysis circuit, the portion selected based on a first signal analysis sampling rate that is less than the streaming sample rate; allocating, with a signal routing circuit, a second portion of the plurality of samples of the signal to a second signal analysis circuit, the portion selected based on a second signal analysis sampling rate that is less than the streaming sample rate; and storing the plurality of samples of the signal, an output of the first signal analysis circuit, and an output of the second signal analysis circuit, wherein the allocated first portion in the stored plurality of samples and the allocated second portion in the stored plurality of samples are tagged with indicia that references the corresponding stored signal analysis output”.
Claim 19:” allocating, with a signal routing circuit, a first portion of the plurality of samples of the signal to a first signal analysis circuit, the portion selected based on a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864